On Rehearing.
By PROVO STY, C. J., and O’NIELL, EAWICINS, LAND, BAKER, and ST. PAUL, JJ.; OVERTON, J., recused.
O’NIELL, J.
In the original decree of this court, the plea of prescription of 10 years, against this action to revive a judg*901ment, was sustained against the judgment of $2,974.67 originally rendered by tbe district court. Tbe plea was overruled as to tbe increase allowed by tbe decree of tbis court, increasing tbe judgment in the original suit to $8,809.70.
Tbe defendant, appellant in this case, applied for a rehearing, complaining only, of course, of that part of our decree which bad, in part, overruled bis plea of prescription. Tbe rehearing, as to that part of tbe decree, was granted.
Tbe plaintiff, appellee in this case, also applied for a rehearing, complaining only, of course, of that part of our decree that had sustained the plea of prescription against tbe original judgment of $2,97^4.67 rendered by the district court. Tbe application for a rehearing on that part of our decree was refused, and the decree, to that extent, was thereby made final.
[1] That part of the judgment of this court which has become final has therefore settled the proposition that the language of article 3547 of the .Code, “All judgments for money, * * * shall be prescribed by' the lapse of ten years from the rendition of such judgments,” means, not that the prescription shall run from the finality of such judgments, but that it shall run from the rendition of such judgments. In other words, we have adhered to the jurisprudence maintaining that the date of rendition of a judgment of a court of original jurisdiction, in so far as it marks the beginning of the 10-year prescription against an action to revive or’ to keep alive the judgment, is the date of the judgment itself, not the date on which it becomes final. This court is therefore committed to the doctrine that the statute must be construed literally, and that the running of the prescription in such case is not suspended by an appeal from the original judgment, or during the delay allowed for taking a suspensive appeal.
[2] The same rule must be applied to a “judgment for money” rendered originally by an appellate court. Of course, the judgment appealed from, in such case, in so far as it has rejected the plaintiff’s demand, is not a “judgment for money,” and the prescription therefore does not run against it. But the judgment of the appellate court, in such case, reversing the judgment appealed from in so far as it has rejected the plaintiff’s demand, is a “judgment for money”; and, as the Code says, the 10-year prescription commences “from the rendition of such judgments.” The judgment in this case was rendered when the decree was handed down, more than 10 years before the institution of the present suit to revive or keep alive the original judgment. 'It would seem anomalous to hold that, although the prescription of 10 years against an action to revive or keep alive a judgment for money is not suspended by an appeal, or even during the delay allowed for taking a suspensive appeal, from the original judgment, nevertheless, the prescription is suspended during the pendency of an application for a rehearing, or during the delay allowed for a rehearing, in the appellate court.
[3] Statutes of limitation or prescription are essentially arbitrary. The statute invoked in this case has arbitrarily fixed the time when the term of prescription commences. The law being plain and free from ambiguity, the letter of it is not to be disregarded, in an effort to pursue its spirit. Rev. .Civ. Code, art. 13.
The judgment appealed from is annulled, the plea of prescription is sustained, and plaintiff’s demand is therefore rejected, at his cost.
PROVOSTY, C. J., dissents.
OVERTON, J., recused.